Case 17-34665-KLP                Doc 7309         Filed 10/16/19 Entered 10/16/19 09:01:37                      Desc Main
                                                 Document     Page 1 of 4


     Michael A. Condyles (VA 27807)
     Peter J. Barrett (VA 46179)
     Jeremy S. Williams (VA 77469)
     KUTAK ROCK LLP
     901 East Byrd Street, Suite 1000
     Richmond, Virginia 23219-4071
     Telephone:          (804) 644-1700
     Facsimile:          (804) 783-6192

     Co-Counsel to Wayne Services Legacy Inc.,
     the TRU Inc. Trust, and the TRU Taj Trust

                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE EASTERN DISTRICT OF VIRGINIA
                                        RICHMOND DIVISION

                                                                                )
     In re:                                                                     )    Chapter 11
                                                                                )
     TOYS “R” US, INC., et al.,1                                                )    Case No. 17-34665 (KLP)
                                                                                )
                                  Debtors.                                      )    (Jointly Administered)
                                                                                )

                                  AMENDED AGENDA FOR HEARING ON
                                MOTIONS SCHEDULED FOR OCTOBER 17, 2019

       PLEASE TAKE NOTICE that the following matters are scheduled for hearing on
 October 17, 2019 at 2:00 p.m. (prevailing Eastern Time):

     I.         OMNIBUS OBJECTIONS

          1.       "Seventy-Fourth Omnibus Objection” TRU Inc. Trust's Seventy-Fourth Omnibus
                   Objection to Certain (A) No Liability Claims, (B) Reduced Claims and (C) Late-Filed
                   Claims [Docket No. 7259]

                       Pending Responses:

                           A.       Creditor Y.K., a Minor Child, by Zinnie Kohli, Natural Mother’s
                                    Response to TRU, Inc. Trust's Seventy-Fourth Omnibus Objection to
                                    Certain (A) No Liability Claims, (B) Reduced Claims and (C) Late-Filed
                                    Claims, and Motion to Deem Late-Filed Proof of Claim as Timely Filed
                                    [Docket No. 7286]

                       Related Documents: None


 1        The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
          number, are set forth in the Order (I) Directing Joint Administration of Chapter 11 Cases and (II) Granting
          Related Relief [Docket No. 78]. The location of the Debtors’ service address is One Geoffrey Way, Wayne,
          New Jersey 07470.
Case 17-34665-KLP    Doc 7309     Filed 10/16/19 Entered 10/16/19 09:01:37             Desc Main
                                 Document     Page 2 of 4


             Status: With respect to the response filed by Y.K., a Minor Child, by Zinnie Kohli,
                     Natural Mother [Docket No. 7286], this matter has been resolved.

                     With respect to all other claimants for which a response was not timely
                     filed or alternative treatment was not otherwise agreed to, an order granting
                     the relief requested was previously entered by the Court.

    2.    "Seventy-Sixth Omnibus Objection” TRU Inc. Trust's Seventy-Sixth Omnibus
          Objection to Certain Late-Filed Claims [Docket No. 7285]

             Pending Responses: None

             Related Documents: None

             Status: With respect to all claimants for which a response was not timely filed or
                     alternative treatment was not otherwise agreed to, an order granting the
                     relief requested has been or will submitted to the Court for entry.

    3.    "Seventy-Seventh Omnibus Objection” TRU Inc. Trust's Seventy-Seventh Omnibus
          Objection to Certain No-Liability Claims [Docket No. 7289]

             Pending Responses: None

             Related Documents: None

             Status: With respect to all claimants for which a response was not timely filed or
                     alternative treatment was not otherwise agreed to, an order granting the
                     relief requested has been or will submitted to the Court for entry.

  II.    UNCONTESTED MATTERS

    4.    “Motion to Close Certain Cases” Motion to Close Certain Chapter 11 Cases Pursuant
          to 11 U.S.C. § 350(A) and Federal Rule of Bankruptcy Procedure 3022 [Docket No.
          7269]

             Responses:            None

             Related Documents: None

             Status: An order granting the relief requested has been or will be submitted to the
                     Court for entry.




                                              2
Case 17-34665-KLP      Doc 7309    Filed 10/16/19 Entered 10/16/19 09:01:37          Desc Main
                                  Document     Page 3 of 4


    5.    “Motion to Close Certain Cases” Motion for Entry of an Order (I) Granting a Final
          Decree and Closing the Chapter 11 Case of Toys Delaware; and (II) Granting Related
          Relief [Docket No. 7290]

             Responses:     None

             Related Documents:

                A.      Amended Motion for Entry of an Order (I) Granting a Final Decree and
                        Closing the Chapter 11 Case of Toys Delaware; and (II) Granting Related
                        Relief [Docket No. 7293]

             Status:        An amended order granting the relief requested has been or will be
                            submitted to the Court for entry.

  III.   RHODE ISLAND ADVERSARY PROCEEDING [ADV. PROC. NO. 19-03078]

    6.    “Pretrial Conference” Pretrial Conference [Docket No. 3]

             Responses Received: None

             Related Documents: None

             Status: This matter is going forward.




                                              3
Case 17-34665-KLP          Doc 7309    Filed 10/16/19 Entered 10/16/19 09:01:37   Desc Main
                                      Document     Page 4 of 4


 Richmond, Virginia
 Dated: October 16, 2019

 /s/ Jeremy S. Williams
 KUTAK ROCK LLP
 Michael A. Condyles (VA 27807)
 Peter J. Barrett (VA 46179)
 Jeremy S. Williams (VA 77469)
 901 East Byrd Street, Suite 1000
 Richmond, Virginia 23219-4071
 Telephone: (804) 644-1700
 Facsimile: (804) 783-6192
Email:         Michael.Condyles@KutakRock.com
               Peter.Barrett@KutakRock.com
               Jeremy.Williams@KutakRock.com

  Co-Counsel to Wayne Services Legacy Inc.,
  the TRU Inc. Trust, and the TRU Taj Trust
